DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-71845.
Claim 13
 	JP 2010-71845 discloses an electromagnetic radiation source (Fig. 1, Ref. 104) for illuminating the microprojection array (Fig. 1, Ref. 101); a microprojection array housing (Fig. 1, Ref. 102) for mounting the microprojection array (Fig. 1, Ref. 101); and one or more sensors (Fig. 1, Ref. 103) for detecting reflected or emitted radiation from the microprojection array (Fig. 1, Ref. 101; See Abstract).  

    PNG
    media_image1.png
    320
    525
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-71845.
Claim 14-16
	JP 2010-71845 discloses the claimed invention except for the source is a laser diode which emits radiation from about 200nm to 10000nm or 635nm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2010-71845 with the laser diode at the above disclosed wavelengths since it was well known in the art that laser diodes at the proposed wavelengths provide a reliable source that can enhance illumination of object in the micro and nano regions, therefore improving the 
Claim 17-18
	JP 2010-71845 discloses the claimed invention except for the sensor is a silicon diode having a detection range of 200-1100nm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2010-71845 with the diode sensor with wavelength range since it was well known in the art that using a photodiode with a detection range reduces the amount of background noise in the measurement therefore making the measured data more accurate. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 20-22
	JP 2010-71845 discloses the claimed invention except for a reference sensor or the number of sensors are four or having the sensors angled at a 45 degree. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2010-71845 with a reference sensor, four sensor, or angling at 45 degrees since it was well known in the art that using multiple sensor and reference sensors allows for multiple detection data to can be used in combination to provide a more accurate representation of the object be measured and therefore improving the overall quality of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 23-24
	JP 2010-71845 discloses the claimed invention except for the source is substantially perpendicular to the microprojection array or the radiation source is aligned over the microprojection array such that the angle relative to the microprojections is less than 5°. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2010-71845 with the different illumination angles listed above since it was well known in the art that using different illumination angles allows features of the object to be more viewable and therefore improving sharpness of the object captured by the detection system. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 25-35 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
	In view of searching by the office the current claims presented are in a condition of allowance. Regarding claim 25, the prior art fails to disclose or make obvious an aspheric lens; a beam shaping diffuser; a focusing lens wherein the aspheric lens is positioned between the laser diode and the beam shaping diffuser and the beam shaping diffuser is positioned between the aspheric lens and the focusing lens and the focusing lens is positioned between the beam shaping filter and the microprojection array housing; a bi-convex lens; wherein the biconvex lens is positioned between the microprojection array housing and the receiver3Application No. 16/622,092 Preliminary Amendment one or more sensors for detecting reflected light from the microprojection array, wherein the biconvex lens is positioned between the microprojection array housing and the receiver, and in combination with 

Relevant Prior Art
US 20160015952 A1 discloses a microneedle patch
JP 2016166769 A discloses inspection of translucent microneedles
US 5017007 A discloses surface inspection 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 11, 2021